Exhibit 10.13

[YEAR] RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Award (“Restricted Stock”)
referred to in the [Year] Restricted Stock Award Letter delivered in hard copy
or electronically to Participant (“[Year] Award Letter”), is by and between WPX
ENERGY, INC., a Delaware corporation (the “Company”) and the individual
identified on the last page hereof (the “Participant”).

1. Grant of Restricted Stock. Subject to the terms and conditions of WPX Energy,
Inc. 2011 Incentive Plan, as amended and restated from time to time (the
“Plan”), this Agreement and the [Year] Award Letter, the Company hereby grants
an award (the “Award”) to the Participant of                  shares of
Restricted Stock effective                  (the “Effective Date”). The Award
gives the Participant the right to receive the number of shares of the Common
Stock of the Company equal to the number of shares of Restricted Stock shown in
the prior sentence, subject to adjustment under the terms of this Agreement.
These shares are referred to in this Agreement as the “Shares.” From and after
the Effective Date, the Participant shall have all rights as a stockholder of
the Company with respect to the Shares.

2. Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference and all capitalized terms used herein which are
not defined in this Agreement shall have the respective meanings set forth in
the Plan. The Participant acknowledges that he or she has received a copy of, or
has online access to, the Plan and hereby automatically accepts the Restricted
Stock subject to all the terms and provisions of the Plan and this Agreement.
The Participant hereby further agrees that he or she has received a copy of, or
has online access to, the prospectus and hereby acknowledges his or her
automatic acceptance and receipt of such prospectus electronically.

3. Board Decisions and Interpretations. The Participant hereby agrees to accept
as binding, conclusive and final all actions, decisions and/or interpretations
of the Board, its delegates, or agents, upon any questions or other matters
arising under the Plan or this Agreement.

4. Vesting of Shares.

(a) The Award shall not be vested as of the Effective Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement. Except as otherwise provided in Subparagraph 4(b) below, the Shares
shall become vested and no longer subject to forfeiture on the date that is
                 after the Effective Date (not including the Effective Date)
(the “Maturity Date”), but only if the Participant remains a Non-Management
Director of the Company through the Maturity Date. For example, if the Effective
Date of the Participant’s award under this Agreement is                  ,
20    , the Maturity Date will be                  , 20    .

(b) If the Participant dies prior to the Maturity Date while serving as a
Non-Management Director of the Company, the Participant shall vest in all Shares
at the time of such death.



--------------------------------------------------------------------------------

5. Definitions. As used in this Agreement, the following terms shall have the
definitions set forth below.

(a) “Affiliate” means all persons with whom the Company would be considered a
single employer under Section 414(b) of the Code, and all persons with whom such
person would be considered a single employer under Section 414(c) of the Code.

6. Other Provisions.

(a) The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.

(b) The Participant agrees and understands that, upon receipt of Shares under
this Agreement, stock certificates (or other indicia of ownership) issued may be
held as collateral for monies he/she owes to Company or any of its Affiliates,
including but not limited to personal loan(s) or Company credit card debt.

(c) Except as provided in Subparagraph 4(b), in the event that the Participant
experiences a separation from service prior to the Participant’s becoming vested
in the Shares under this Agreement, the Award and the Shares subject to this
Agreement shall be immediately forfeited and returned to the Company without
payment of additional consideration.

(d) Restricted Stock, Shares and the Participant’s interest in Restricted Stock
and Shares may not be sold, assigned, transferred, pledged or otherwise disposed
of or encumbered at any time prior to the Shares becoming vested under this
Agreement.

(e) The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Board, its delegates or agents.

(f) Nothing in this Agreement or the Plan shall confer upon the Participant the
right to continue to serve as a director of the Company.

(g) The Participant hereby acknowledges that nothing in this Agreement shall be
construed as requiring the Board or Committee to allow a Domestic Relations
Order with respect to this Award.

 

2



--------------------------------------------------------------------------------

7. Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to WPX Energy, Inc., One Williams
Center, Tulsa, Oklahoma 74172, Attention: Human Resources Department. Notices
shall become effective upon their receipt by the Company if delivered in the
foregoing manner. To direct the sale of any Shares issued under this Agreement,
the Participant must contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.

8. Section 83(b) Election for Restricted Stock Award; Tax Consultation. Under
Section 83(a) of the Code, you will generally be taxed on the Shares subject to
this Award on the date such Shares vest and the forfeiture restrictions lapse,
based on their fair market value on such date, at ordinary income rates. For
this purpose, the term “forfeiture restrictions” means the right of the Company
to receive back any Shares subject to this Award that have not vested upon a
separation from service. Under Section 83(b) of the Code, you may elect to be
taxed on the Shares on the Effective Date, based upon their fair market value on
such date, at ordinary income rates, rather than when and as the Shares that
have not vested cease to be subject to the forfeiture restrictions. If you elect
to accelerate the date on which you are taxed on the Shares under Section 83(b),
an election (an “83(b) Election”) to such effect must be filed with the Internal
Revenue Service within 30 days from the Effective Date.

You understand you will incur tax consequences as a result of acquisition or
disposition of the Shares. The foregoing is only a summary of the federal income
tax laws that apply to the Shares under this Agreement and does not purport to
be complete. The actual tax consequences of receiving or disposing of the Shares
are complicated and depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. Therefore, you agree to consult with any tax
consultants you think advisable in connection with the acquisition of the Shares
and acknowledge that you are not relying, and will not rely, on the Company for
any tax advice.

If you determine to make an 83(b) Election, it is your responsibility to file
such an election with the Internal Revenue Service within the 30-day period
after the Effective Date, to deliver to the Company a signed copy of the 83(b)
Election, and to file an additional copy of such election form with your federal
income tax return for the calendar year in which the Effective Date occurs.

 

WPX ENERGY, INC. By:  

 

  Ralph A. Hill   Chief Executive Officer

Participant: <@Name@>

SSN: <@SSN@>

 

3